Name: Commission Regulation (EU) NoÃ 851/2010 of 27Ã September 2010 amending for the 136th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: European construction;  international affairs;  civil law;  politics and public safety
 Date Published: nan

 28.9.2010 EN Official Journal of the European Union L 253/46 COMMISSION REGULATION (EU) No 851/2010 of 27 September 2010 amending for the 136th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Articles 7(1)(a) and 7a(5) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 9 September 2010 the Sanctions Committee of the United Nations Security Council decided to amend the identifying data concerning four natural persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 2010. For the Commission, On behalf of the President, Karel KOVANDA Acting Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Youssef Ben Abdul Baki Ben Youcef Abdaoui (alias (a) Abu Abdullah, (b) Abdellah, (c) Abdullah). Address: (a) via Romagnosi 6, Varese, Italy, (b) Piazza Giovane Italia 2, Varese, Italy. Date of birth: (a) 4.6.1966, (b) 4.9.1966. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: G025057 (Tunisian passport issued on 23.6.1999, expired on 5.2.2004). Other information: (a) Italian fiscal code: BDA YSF 66P04 Z352Q, (b) In January 2003 sentenced in Italy to 2 years and 6 months imprisonment. On 17 May 2004 the Italian Court of Appeal cancelled the sentence and ordered a retrial. under the heading Natural persons shall be replaced by the following: Youssef Ben Abdul Baki Ben Youcef Abdaoui (alias (a) Abu Abdullah, (b) Abdellah, (c) Abdullah, (d) Abou Abdullah, (e) Abdullah Youssef). Address: (a) via Romagnosi 6, Varese, Italy; (b) Piazza Giovane Italia 2, Varese, Italy; (c) Via Torino 8/B, Cassano Magnago (VA), Italy; (d) Jabal Al-Rayhan, Al-Waslatiyyah, Kairouan, Tunisia. Date of birth: 4.9.1966. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: G025057 (Tunisian passport issued on 23.6.1999, expired on 5.2.2004). Other information: (a) Italian fiscal code: BDA YSF 66P04 Z352Q; (b) Inadmissible in Schengen area; (c) Resided in Italy as at June 2009; (d) Mothers name: Fatima Abdaoui. Date of designation referred to in Article 2a(4)(b): 25.6.2003 (2) The entry Mohamed Ben Mohamed Ben Khalifa Abdelhedi. Address: via Catalani 1, Varese, Italy. Date of birth: 10.8.1965. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: L965734 (Tunisian passport issued on 6.2.1999, expired on 5.2.2004). Other information: (a) Italian fiscal code: BDL MMD 65M10 Z352S, (b) Sentenced on 3.12.2004 by Milans first instance Court to 4 years and 8 months imprisonment. On 29.9.2005, Milans Appeal Court reduced his term to 3 years and 4 months. The decision was confirmed by the Court of Cassation on 10.11.2006. He was in prison or under alternative measures from 24.6.2003 to 6.5.2005. He is subject to a decree of expulsion from Italian territory. under the heading Natural persons shall be replaced by the following: Mohamed Ben Mohamed Ben Khalifa Abdelhedi (alias Mohamed Ben Mohamed Abdelhedi). Address: (a) Via Galileo Ferraries 64, Varese, Italy; (b) 261 Kramdah Road (km 2), Sfax, Tunisia. Date of birth: 10.8.1965. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: L965734 (Tunisian passport issued on 6.2.1999, expired on 5.2.2004). Other information: (a) Italian fiscal code: BDL MMD 65M10 Z352S, (b) Mothers name: Shadhliah Ben Amir; (c) Resided in Italy as at August 2009. Date of designation referred to in Article 2a(4)(b): 23.6.2004. (3) The entry Chabaane Ben Mohamed Ben Mohamed Al-Trabelsi. Address: via Cuasso 2, Porto Ceresio (Varese), Italy. Date of birth: 1.5.1966. Place of birth: Rainneen, Tunisia. Nationality: Tunisian. Passport No: L945660 (Tunisian passport issued on 4.12.1998 which expired on 3.12.2001). Other information: (a) Italian fiscal code: TRB CBN 66E01Z352O, (b) acquitted on 3.12.2004 by Milans first instance Court. The appeal process was pending at Milan Court of appeal as of September 2007. under the heading Natural persons shall be replaced by the following: Chabaane Ben Mohamed Ben Mohamed Al-Trabelsi (alias Chabaane Ben Mohamed Trabelsi). Address: Via Salvo DAcquisto 2, Varese, Italy. Date of birth: 1.5.1966. Place of birth: Menzel Temime, Nabeul, Tunisia. Nationality: Tunisian. Passport No: L945660 (Tunisian passport issued on 4.12.1998 which expired on 3.12.2001). Other information: (a) Italian fiscal code: TRB CBN 66E01 Z352O, (b) Resided in Italy as at December 2009. Date of designation referred to in Article 2a(4)(b): 23.6.2004. (4) The entry Kamal Ben Mohamed Ben Ahmed Darraji (alias Kamel Darraji). Address: via Belotti 16, Busto Arsizio (Varese), Italy. Date of birth: 22.7.1967. Place of birth: Menzel Bouzelfa, Tunisia. Nationality: Tunisian. Passport No: L029899 (Tunisian passport issued on 14.8.1995, expired on 13.8.2000). National identification No.: (a) DDR KML 67L22 Z352Q (Italian fiscal Code), (b) DRR KLB 67L22 Z352S (Italian fiscal Code). Other information: (a) He was in prison or under alternative custody measures from 24.6.2003 to 17.11.2006; (b) He is subject to a decree of expulsion from Italian territory. Date of designation referred to in Article 2a (4) (b): 23.6.2004. under the heading Natural persons shall be replaced by the following: Kamal Ben Mohamed Ben Ahmed Darraji (alias Kamel Darraji). Address: Via Varzi 14/A - Busto Arsizio, Varese, Italy. Date of birth: 22.7.1967. Place of birth: Menzel Bouzelfa, Tunisia. Nationality: Tunisian. Passport No: L029899 (Tunisian passport issued on 14.8.1995, expired on 13.8.2000). Other information: (a) Italian Fiscal Code: (i) DDR KML 67L22 Z352Q, (ii) DRR KLB 67L22 Z352S, (b) Resided in Italy as at December 2009. Date of designation referred to in Article 2a(4)(b): 23.6.2004.